Mr. Justice Dean,
dissenting:
The city did not appropriate plaintiff’s land, but in constructing a lawful improvement it injured and destroyed her house. The constitution expressly gives her a remedy for damages. I can see no substantial distinction between the facts in this case and those in Snyder v. Lancaster City, 20 W. N. C. 184. I would affirm the judgment, on what seems to me the unanswerable opinion of the learned judge of the court below on motion for a new trial. For the reasons therein given I dissent from the judgment of the court in this appeal.
Mestrezat, J., joins in this dissent.